Citation Nr: 1229754	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  He then served many years with the Alabama National Guard, including periods of active duty from November 1992 to March 1993, March to June 1993, and from January to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for bilateral hearing loss. 

The Veteran presented sworn testimony in support of his appeal during an April 2008 hearing held at the RO before the undersigned.  The Board remanded the claim for entitlement to service connection for bilateral hearing loss in June 2008, July 2010,and September 2011 for evidentiary development.  The case has now been returned for appellate review. 


FINDINGS OF FACT

The medical evidence is in equipoise on the question of whether the Veteran's currently demonstrated bilateral hearing loss disability began in or is otherwise causally related to his military noise exposure.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, the Board finds that any error with regard to the VCAA duties to notify and/or assist are harmless.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, such as sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2011).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence reflects that the Veteran served on active duty for a total of approximately four years.  He served initially in the Navy and subsequently in the Alabama National Guard, in engineering and construction units.  His assertions of noise exposure are credible and consistent with the circumstances of his service.  Upon entrance examination in December 1963, an audiogram revealed puretone thresholds of 15, 10, 10, 10 and 30 decibels in the right ear and 15, 15, 15, 5 and 15 decibels in the left ear at 500, 1000, 2000, 3000 and 4000,hertz, respectively.  No hearing loss disability was noted.  An audiogram was performed upon separation examination in December 1972; however, the results were not recorded on the examination report.  A trace recording was attached to the evaluation.  The Board's lay review of the recording shows that thresholds of greater than 20 were recorded in the right ear at 500, 1000 and 4000 hertz; and in the left ear at 500.  A threshold of greater than 30 was recorded in the left ear at 4000 hertz.  

At a periodic examination in September 1976, an audiogram revealed puretone thresholds of 25, 25, 20, 40, 35 and 5 decibels in the right ear and 20, 30, 30, 35, 30 and 5 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000, hertz, respectively.  Upon examination in September 1977, an audiogram revealed puretone thresholds of 5, 10, 10, 15, 10 and 15 decibels in the right ear and 5, 5, 5, 10, 10 and 10 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000, hertz, respectively.  At a periodic examination in August 1980, an audiogram revealed puretone thresholds of 5, 5, 5, 5, 5 and 5 decibels in the right ear and 5, 5, 5, 5, 5 and 5 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000, hertz, respectively.  At a periodic examination in September 1984, an audiogram revealed puretone thresholds of 10, 5, 5, 15, 15 and 25 decibels in the right ear and 20, 25, 25, 20, 15 and 15 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000, hertz, respectively.  At a periodic examination in September 1988, an audiogram revealed puretone thresholds of 20, 15, 20, 40, 45 and 30 decibels in the right ear and 25, 20, 25, 30, 45 and 45 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000, hertz, respectively.  At a periodic examination in September 1992, an audiogram revealed puretone thresholds of 25, 45, 45, 55, 55 and 65 decibels in the right ear and 45, 45, 45, 55, 50 and 60 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000, hertz, respectively.  Bilateral hearing loss was diagnosed.  

Upon VA examination in June 2009, the examiner concluded that it was less likely that the Veteran's current hearing loss was due to noise exposure in the military because the trace testing for the 1972 separation examination showed hearing within normal limits and examinations in 1977, 1980 and 1984 showed hearing within normal limits as well. 

Upon VA examination in May 2011, the examiner also concluded that it was less likely that the Veteran's current hearing loss was due to noise exposure in the military because his hearing was within normal limits at separation as well as upon evaluations in 1977, 1980 and 1984.  The examiner noted that hearing loss was found upon physical examination in September 1988 so the hearing loss developed between 1984 and 1988.  

Although it appears that the Veteran may have had some minimal hearing loss upon entrance examination, a defect was not reported and he did not have bilateral hearing loss by VA standards.  Additionally, although he clearly did not have hearing loss by VA standards at the time of his separation examination, the Board's lay review of the trace recording shows that decibel readings in excess of 20 were recorded - which the Court has concluded is a demonstration of hearing loss.  See Hensley, supra.  Moreover, hearing loss by VA standards was clearly demonstrated at the periodic physical examination in 1976 (see 38 C.F.R. § 3.385, supra) - a fact that was overlooked by both VA examiners when rendering their opinions in June 2009 and May 2011.  The Board observes that this evaluation is clearly not within one year of the Veteran's separation from his first period of active duty in 1972, but it serves as compelling evidence in support of his claim, particularly in light of the elevated decibel levels recorded at the time of the separation examination.  Consequently, by extending the benefit of the doubt to the Veteran, the Board concludes the Veteran's current hearing loss disability was incurred during his active military service.  Hence, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5017; 38 C.F.R. §§ 3.102, 3.303(d), 3.385; Hensley, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


